Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Status of the Application
Claims 5 and 12 cancelled.
Claims 1-4, 6-11, and 13-20 are pending in this application.  Claims 1-14 have been elected without traverse, wherein claims 15-20 have withdrawn as non-elected claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022, Request for Continued Examination (RCE) has been entered.
Response to Argument
Applicant's arguments with respect to claims 1-4, 6-11, and 13-14 have been fully considered but are not persuasive.  New claim interpretation rejections are introduced as necessitated by amendments to above claims accordingly. 
 With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the applied references each still teach every features of independent claims 1 and 8 as claimed and amended.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathai et al. (US. Pub. 2016/0327746).
Regarding claims 1 and 8, Mathai et al. anticipate a multi-layer grating coupler configured to couple light from a planar waveguide (282) into an optical fiber (270), the multi-layer grating coupler comprising: a first grating layer (220), an angle correction layer (230) disposed over the first grating layer; an oxide layer (240) disposed between the first grating layer and the angle correction layer and a waveguide layer disposed at a same elevation as or below the first grating layer, wherein the first grating layer is configured to convert a propagation direction of light from an in-plane direction through the waveguide layer to a non-in-plane direction into the angle correction layer, and wherein the angle correction layer is configured to tilt an output coupling angle of the light from the first grating layer such that the light exits the multi- layer grating coupler into an optical fiber at a same angle as the optical fiber; wherein the first grating layer and the angle correction layer are spaced apart at a distance (e.g. the first grating layer and the angle correction layer are separately spaced apart by the substrate 240) sufficient to decouple the angle correction layer from the first grating layer such that the first grating layer does not impact the tilting of the input coupling angle of the light entering the multi-layer grating coupler by the angle correction layer and evanescent coupling of the light is less than 1% or almost zero (e.g. since the substrate 240 has a great thickness such that light is coupled between the two grating layers 220 and 230 by reflecting the light in zigzag path 204, not by evanescent coupling as clearly shown in figures 4 and 5 below)  (Figs. 4-5).

    PNG
    media_image1.png
    356
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    318
    444
    media_image2.png
    Greyscale

Reproduced/annotated from US. Pub. 2016/0327746.
Regarding claims 2-3 and 9-10, Mathai et al. further anticipate two or more first grating layers (220) under the second grating layer (angle correction layer?) (230); wherein the angle correction layer comprises one or more second grating layers (230) disposed over the first grating layer (220) (see Figs. 4-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8 and 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selvaraja (US. Pub. 2015/0285996).
Regarding claims 1 and 8, Selvaraja discloses a multi-layer grating coupler configured to couple light from a planar waveguide (12) into an optical fiber (i.e. a fiber mode profile 91, but not shown the fiber), the multi-layer grating coupler comprising: a first grating layer (13), an angle correction layer (14) disposed over the first grating layer; an oxide layer (15) disposed between the first grating layer and the angle correction layer and a waveguide layer disposed at a same elevation as or below the first grating layer, wherein the first grating layer is configured to convert a propagation direction of light from an in-plane direction through the waveguide layer to a non-in-plane direction into the angle correction layer, and wherein the angle correction layer is configured to tilt an output coupling angle of the light from the first grating layer such that the light exits the multi- layer grating coupler into an optical fiber at a same angle as the optical fiber; wherein the first grating layer and the angle correction layer are spaced apart at a distance (e.g. the first grating layer and the angle correction layer are separately spaced apart by layer 15) sufficient to decouple the angle correction layer from the first grating layer such that the first grating layer does not impact the tilting of the input coupling angle of the light entering the multi-layer grating coupler by the angle correction layer (Fig. 1 and Fig. 8).

    PNG
    media_image3.png
    170
    406
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    485
    453
    media_image4.png
    Greyscale

Reproduced from US. Pub. 2015/0285996.
Selvaraja further discloses the claimed invention except for the evanescent coupling of light between the first grating layer and the angle correction layer is less than or equal to 1%.   However, Selvaraja further teach that the thickness between the two grating layers is same as the thickness of the separating layer 15 between them, wherein the layer 15 is configured as “etching stop layer” and also as top cladding layer of grating layer 13, therefore, the examiner takes official notice it would have been obvious to the one having ordinary skill in the art would come to conclude there would no evanescent coupling between the first and second grating layer since the separating layer 15 is configured with sufficiently thickness between the two gratings for acting/serving as a etching stop layer and cladding layer, or in other words, the evanescent coupling of light between the first grating layer and the angle correction layer is less than 1% or almost to zero.
Regarding claims 6-7 and 13-14, Selvaraja further discloses that the first grating layer and the angle correction layer are spaced apart such that there is substantially no evanescent coupling between the first grating layer and the angle correction layer; further comprising the optical fiber (e.g. only shown a fiber mode profile 91, not shown the fiber) and wherein the optical fiber is disposed orthogonal to the waveguide layer (see Fig. 1 and Fig. 8).
Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selvaraja (US. Pub. 2015/028599) in view of Tanner et al. (US. Pat. 8,753,903).
Regarding claims 4 and 11, Selvaraja discloses most of claimed limitations except that the angle correction layer which is a grating layer comprises a prism
Tanner et al.  teach a grating coupling layer (60) alternatively can be replaced by a prism structure (col. 3 lines 54-59, Fig. 2).
It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made such that the grating layer (e.g. the angle correction layer) of Selvaraja can be selectively replace with a prism structure as suggested by Tanner et al. as a functionally equivalent element for satisfying variety design of choice.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883